IN THE SUPREME COURT OF THE STATE OF DELAWARE

NINA SHAHIN,                              §
                                          §   No. 448, 2018
      Appellant Below,                    §
      Appellant,                          §   Court Below—Superior Court
                                          §   of the State of Delaware
      v.                                  §
                                          §   C.A. No. K18A-01-001
SAM’S EAST, INC. and                      §
SYNCHRONY BANK,                           §
                                          §
      Appellees Below,                    §
      Appellees.                          §

                          Submitted: January 25, 2019
                          Decided:   April 4, 2019

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                     ORDER

      Upon consideration of the parties’ briefs and the record below, it appears to

the Court that:

      (1)    This appeal arises from the Superior Court’s affirmance of the

judgment of the Court of Common Pleas. Having carefully reviewed the record, we

find no error or abuse of the discretion in the Superior Court’s decision.

Accordingly, we affirm the Superior Court’s judgment. As a result of the appellant’s

vexatious and frivolous conduct, we also award the appellees the reasonable

expenses, including attorneys’ fees, that they incurred in this appeal.
      (2)    On November 14, 2016, the appellant, Nina Shahin, filed a complaint

against the appellees, Sam’s East, Inc. (“Sam’s Club”) and Synchrony Bank in the

Court of Common Pleas. She alleged that she was unable to buy a $9.98 Arctic

Trunk Organizer advertised by Sam’s Club in August 2016 because Sam’s Club ran

out of the item. She alleged that Synchrony Bank wrongly placed a hold on her

Sam’s Club Master Card for fraudulent activity two weeks later that led to her

cancelling the card. She sought damages of $20,000 for damage to her credit

standing, Sam’s Club’s poor service, insult, and humiliation.

      (3)    Sam’s Club and Synchrony Bank answered the complaint and asserted

affirmative defenses. Shahin filed a variety of documents including objections to

the participation of the defendants’ attorneys, a motion for correction of the legal

name of one defendant, and objections to Synchrony Bank’s affirmative defenses.

On March 23, 2017, the Court of Common Pleas granted the motion for correction

of the legal name and denied the remaining motions. On April 11, 2017, Shahin

filed objections to the March 23rd order and to the Court of Common Pleas judge

presiding over the case.

      (4)    On April 12, 2017, the defendants informed Shahin that they would

move for summary judgment and might seek attorney’s fees and costs if she did not

voluntarily dismiss her complaint. They provided Shahin with documents showing

the Sam’s Club advertisement stated that only limited quantities were available,



                                         2
Synchrony Bank placed a hold on her Sam’s Club Master Card for suspicious

charges in Colorado (as authorized by the credit card agreement), and Synchrony

Bank attempted to notify Shahin of the reason for the hold. In response, Shahin

stated, among other things, that there could be no charges in Colorado because she

had never been there.

      (5)    On June 14, 2017, the defendants filed motions for summary judgment.

Sam’s Club argued that it was entitled to summary judgment because it did not

breach the membership agreement, the sales notice stated that only limited quantities

were available, Shahin could not prove any of her claims, and Shahin did not suffer

any injury. Synchrony Bank argued that it was entitled to summary judgment

because it did not breach the terms of the parties’ agreement, it did not act

fraudulently in connection with the Sam’s Club sale, and it did not conspire with

Sam’s Club. In response, Shahin filed motions for sanctions, alleging that the

motions for summary judgment were full of perjury and fraud.

      (6)    On June 28, 2017, the Court of Common Pleas held a pretrial

teleconference. After hearing arguments from the defendants and Shahin, the Court

of Common Pleas granted the motions for summary judgment, denied Shahin’s

motions for sanctions, and denied Shahin’s additional objections. After expressing

anger at the rulings, Shahin left the teleconference before the court had adjourned.




                                         3
Shahin subsequently filed a motion for reconsideration and motions for sanctions

against the defendants’ attorneys.

      (7)    On August 17, 2017, the Court of Common Pleas entered an order

denying Shahin’s objections to the judge, denying Shahin’s motions for sanctions,

granting the motions for summary judgment, and denying Shahin’s motion for

reconsideration. On August 28, 2017, Shahin filed a motion for access to the tape

of the June 28, 2017 hearing because she claimed that the transcript contained

unspecified inaccuracies that might be racketeering under 18 U.S.C. § 1512(c)(1)

and 18 U.S.C. § 1961(1)(B). Shahin also filed a motion to transfer the case to the

United States District Court for the District of Delaware.1 On October 11, 2017, the

Court of Common Pleas denied Shahin’s motion for access to the tape of the June

28, 2017 hearing and the motion to transfer.             Shahin filed a motion for

reconsideration, which the Court of Common Pleas denied on December 19, 2017.

      (8)    On January 2, 2018, Shahin filed a notice of appeal in the Superior

Court. Shahin attached the December 19, 2017 order to her notice of appeal. She

identified the falsification of the June 28, 2017 transcript and the denial of access to

the tape recording of the hearing as the grounds for her appeal.




1
 The District Court found no basis for removal and remanded to the Court of Common Pleas.
Shahin v. Dover Sam’s Club East, Inc., 2018 WL 3866677, at *2 (D. Del. Aug. 14, 2018).


                                           4
      (9)    After briefing, the Superior Court held that the Court of Common Pleas

did not err in denying Shahin’s motion for reconsideration of the order denying her

motion for access to the tape recording because Shahin merely rehashed earlier

accusations of racketeering and misconduct. This appeal followed. On November

29, 2018, Shahin filed a motion demanding evidence that the appellees’ counsel

mailed her the answering brief as stated in the certificate of service. The appellees’

counsel stated that they had mailed the brief to Shahin’s address and had not received

anything back as undeliverable. This Court denied Shahin’s motion, finding there

was no basis for requiring further evidence of service.

      (10) On appeal, Shahin accuses the appellees and their counsel of fraud and

perjury, claims the Court of Common Pleas judge violated her civil rights in a

different case involving the Dover Police Department and erred in granting the

motions for summary judgment and denying her request for access to the audio

recording, and argues that the Superior Court ignored the defendants’ perjury in

issuing its decision. The appellees argue that the Superior Court did not err and seek

their costs and attorneys’ fees in this appeal for Shahin’s frivolous conduct.

      (11) “In an appeal from the Court of Common Pleas to the Superior Court,

the standard of review is whether there is legal error and whether the factual findings

made by the trial judge are sufficiently supported by the record and are the product




                                          5
of an orderly and logical deductive process.”2 We apply the same standard in our

review of the Superior Court’s decision.3

       (12) Having reviewed the parties’ positions on appeal and the record below,

we conclude that the Superior Court did not err in affirming the Court of Common

Pleas’ denial of Shahin’s motion for reconsideration of the denial of her motion for

the June 28, 2017 audio recording. The audio recording was the only issue Shahin

identified in her appeal to the Superior Court, and the December 19, 2017 order

denying her motion for reconsideration was the only document attached to the

appeal. Shahin has never identified the alleged errors in the transcript that she claims

show racketeering. Instead, she makes conclusory and unsupported claims of

perjury, fraud, conspiracy, and discrimination. In the absence of any reason to

believe the transcript was inaccurate or insufficient, Shahin did not establish a basis

for access to the audio recording.

       (13) A motion for reargument under Rule 59(e) will only be granted if the

court has overlooked a controlling precedent or legal principles, or misapprehended

the law or facts in such a way to change to outcome of the underlying decision. 4 A



2
  Onkeo v. State, 2008 WL 3906076, at *1 (Del. 2008) (citing Levitt v. Bouvier, 287 A.2d 671, 673
(Del. 1972)).
3
  Baker v. Connell, 488 A.2d 1303, 1309 (Del. 1985).
4
  Maddox v. Isaacs, 2013 WL 4858989, at *1 (Del. Sept. 10, 2013) (“The proper purpose of a Rule
59(e) motion for reargument is to request the trial court to reconsider whether it overlooked an
applicable legal precedent or misapprehended the law or the facts in such a way as to affect the
outcome of the case.”).


                                               6
motion for reargument should not be used to rehash arguments previously raised.5

As the Superior Court recognized, Shahin’s motion for reconsideration in the Court

of Common Pleas simply rehashed her earlier accusations of racketeering and

misconduct. This did not establish a basis for reargument. The Superior Court did

not err therefore in affirming the Court of Common Pleas’ denial of Shanin’s motion

for reconsideration. The Superior Court also did not err in denying Shahin’s motion

for reargument of its order affirming the Court of Common Pleas.                           Shahin’s

restatement of her baseless accusations of fraud and racketeering was not a basis for

reargument.

       (14) Under Supreme Court Rule 20(f), this Court may award attorneys’ fees

and expenses in a frivolous appeal.6 Shahin had no basis to demand the audio

recording of the June 28, 2017 hearing in the Court of Common Pleas. She offered

nothing, other than unsupported allegations of perjury and fraud, in her appeal of the

Superior Court’s decision. Shahin has burdened this Court and others with her

numerous and meritless filings.7 We conclude that this appeal is frivolous and that

the appellees should be awarded their reasonable attorneys’ fees and expenses. The

appellees are directed to file, by April 17, 2019, affidavits showing the reasonable


5
  Shultz v. Satchel, 2019 WL 125677, at *2 (Del. Jan. 7, 2019).
6
  Supr. Ct. R. 20(f); Scion Breckenridge Managing Member, LLC v. ASB Allegiance Real Estate
Fund, 68 A.3d 665, 688 (Del. 2013).
7
  In just the last eight months, Shahin has filed four appeals, including this one, in this Court. See
Shahin v. UPS Store, Inc., No. 406, 2018; Shahin v. Boney, No. 425, 2018; Shahin v. Sam’s Club
East, No. 448, 2018; Shahin v. City of Dover, No. 51, 2019.


                                                  7
attorneys’ fees and expenses they incurred in litigating this appeal for consideration

by this Court in determining the amount to be awarded under this order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED and that the appellant is ordered to pay the costs assessed by

this Court. The appellees are directed to file affidavits showing their reasonable

attorneys’ fees and expenses in this appeal by April 17, 2019.

                                              BY THE COURT:
                                              /s/ Leo E. Strine, Jr.
                                              Chief Justice




                                          8